Morton, J.
This is an action of tort to recover damages for the conversion by the defendant of certain personal property consisting of household furniture which the plaintiff alleged belonged to her. The case comes here after verdict for the plaintiff on exceptions by the defendant to the refusal of the court to give cei’tain rulings which were requested and to the admission and exclusion of certain evidence.
The property was household furniture consisting presumably of articles in common use, and we think that as owner the plaintiff was competent to express an opinion as to their value. Lincoln v. Commonwealth, 164 Mass. 368, 380. Shea v. Hudson, 165 Mass. 43, and cases cited.
The question, “ How did you happen to go to see him ? ” meaning the gentleman through whom she got in touch with the man to whom she sold, in June, 1907, four years after the *80alleged conversion, a carpet which constituted a part of the furniture, was plainly immaterial.
The, expense to which the plaintiff was put for an attorney’s services in securing the redemption and recovery of the furniture after the defendant had refused to return it, constituted a proper element of damage so far as it was reasonable and proper. It was or could have been found to be rendered necessary by the defendant’s refusal to return the property, and constituted no part of the expense of the present suit for which in contemplation of law the taxable costs are full indemnity. Atwood v. Boston Forwarding & Transfer Co. 185 Mass. 557. Stern v. Knowlton, 184 Mass. 29. Westfield v. Mayo, 122 Mass. 100. Newton Rubber Works v. de las Casas, 182 Mass. 436.
The evidence warranted a finding that Mitchell was authorized by the defendant to take the furniture, or that the defendant had ratified and adopted his action in taking it, even if it could have been found that he did not originally give him authority to do so.
Whether the plaintiff had ratified and adopted what purported to be her signature to the mortgage depended upon the circumstances under which the alleged ratification or adoption took place. There was evidence tending to show that the payment relied upon by the defendant was made by her under protest in order to get possession of the furniture, and under a claim that the signature was not her signature and that the mortgage was not binding on her. Payment under such circumstances would not constitute a ratification or adoption of the mortgage, and the defendant’s requests in regard to this matter and the authority of Mitchell were properly refused.

Exceptions overruled.